DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-10, 12, and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recitation of “the protrusion of the sleeve” lacks clear antecedent basis in the claim whereby it is unclear if a previously-recited structure is referred to, or an additional structure is required.
Claim 12 recitation of “the knurled head” lacks clear antecedent basis in the claim whereby it is unclear if a previously-recited structure is referred to, or an additional structure is required. 
Claim 14 recitation of “the opening of the computing device” lacks clear antecedent basis in the claim whereby it is unclear if a previously-recited structure is referred to, or an additional structure is required.  It is further unclear if ‘the computing capability of the claimed thumbscrew if used in context of an unclaimed environment of intended use including a computer, or is intended to recite a step in a process of using, i.e., “snaps into the opening”.  Here, it should be noted that a single claim for product and process of using is not a statutory category of invention, and is likely indefinite.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,079,923 to Ross.
Ross ‘923 teaches limitations for a “captive screw” – as shown in Fig’s 1-3 for example, “comprising: a screw” – the illustrated screw including 12, “a press fit nut to connect to an opening on a device and to accept a screw” – including 20 wherein 
As regards claim 2, reference teaches further limitation of “the sleeve includes frictions ribs on an inside wall to keep a bottom tip of the screw flush with the press fit nut” – the interior circumferential ribs that are located above and below the screw head as shown in Fig 2 for example and which retain the screw head there between anticipated limitation. 
As regards claim 3, reference teaches further limitation of “the press fit nut is an unthreaded nut” – as shown.  
As regards claim 4, reference teaches limitation of “the screw is a thumbscrew” – inasmuch as no particular geometry of structure is defined by the recitation of ‘thumb’ screw and one of ordinary skill in the art would recognize some inherent capability of the prior art screw head to be pressed by thumb for creating downward pressure and/or   frictional force for its rotation, the broad limitation cannot be relied on to patentably distinguish from the well known structure of the prior art.  

As regards claim 8, the reference teaches further limitation of “the lower portion of the sleeve is comprised of tabs” – at 17 as shown in Fig 1.  
As regards claim 9, the reference teaches further limitation of “each tab is adjacent to a gap” – at 9 as shown in Fig 1. 
As regards claim 10, the reference teaches further limitation of “each tab is flexible to allow the sleeve to fit over and lock onto the press fit nut” – one of ordinary skill in the art would recognize the inherent flexibility and functional capability as recited due to the geometry and arrangement.
As regards claim 11, reference teaches limitation for a “captive thumbscrew” – as shown, “comprising: a thumbscrew” – as shown wherein no particular geometry of structure is defined by the recitation of ‘thumb’ screw and one of ordinary skill in the art would recognize at least some inherent capability of the prior art screw head to be pressed by thumb for creating downward pressure and/or frictional force for its rotation whereby the broad limitation cannot be relied on to patentably distinguish from the well known structure of the prior art, “a press fit nut, to connect to an opening on a device and to accept the thumbscrew, including: a bottom portion, to extend through the opening; a top portion; and a middle portion, wherein the middle portion is smaller in circumference than the top portion and the bottom portion” – including 20, “and a sleeve” – 11, “including a protrusion” – the lower inward-protruding end of the sleeve 
As regards claim 13, reference teaches limitation for a “the thumbscrew is toollessly installable in the press fit nut” – One of ordinary skill in the art would recognize that prior art sleeve is inherently capable to be pressed toward the nut portion to create frictional grip and to allow for installation.  The broad functional limitation does not clearly define structure of the claimed invention that might be relied on to patentably distinguish from the well known structure of the prior art.
As regards claim 14, reference teaches limitation for a “the press fit nut snaps into the opening of the computing device” – One of ordinary skill in the art would recognize the inherent capability of the connecting structure of the nut to ‘snap’ into a suitable but unclaimed computer having resilient plate element with suitable sized opening to provide for resilient flex around the relatively larger diameter of the leading end.
As regards claim 15, reference teaches further limitation of “the protrusion of the sleeve fits into the middle portion of the press fit nut to lock the sleeve and thumbscrew to the press fit nut” – as shown and described. 
As regards claim 16, reference teaches further limitation of “the top of the sleeve is knurled.  

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 4, 5, 7, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,338,139 to Swanstrom in view of U.S. Pat. Application Publication No. 2011/0308065 to Wang.
Swanstrom ‘139 teaches limitations for a “captive screw,” – as shown in Fig’s 1-3 for example, “comprising: a screw” – the illustrated screw including 11, “a press fit nut to connect to an opening on a device and to accept a screw” – including 17 wherein reference describes “The fastener assembly is clinched into sheet metal plate at the lower extremity of the barrel 17 by attachment means well-known in the art.  This attachment means is more clearly shown with reference to FIG. 2 as structure 20. The panel fastener screw affixes sheet 15 to mounting structure 19.”.  Although the nut appears to be a serrated geometry that is pressed into its mounted position during clinch assembly, the illustrated connection does not illustrate the combination of further limitations of “including: a bottom portion, to extend through the opening a top portion; and a middle portion, wherein the middle portion is smaller in circumference than the top portion and the bottom portion”.  However, it would have been obvious to one of ordinary skill in the art to use other attachment means well known in the art as suggested.  Wang ‘065 for example teaches a similar captive screw and further discloses a press fit nut more clearly illustrating the structural limitations relating to its attachment are well known in the art, i.e., “including: a bottom portion, to 
Swanstrom ‘139 teaches further limitation of “and a sleeve” - 13, 
“including a sleeve retainer” – including the portion of sleeve overlapped with the nut as shown, “wherein the sleeve fits over the screw and attaches to the press fit nut via the sleeve retainer” – as shown. 
As regards claim 4, reference teaches limitation of “the screw is a thumbscrew” – inasmuch as no particular geometry of structure is defined by the recitation of ‘thumb’ screw and one of ordinary skill in the art would recognize at least some inherent capability of the prior art screw head 11 to be pressed by thumb for creating downward pressure and/or some amount of friction for its rotation whereby the broad limitation cannot be relied on to patentably distinguish from the well known structure of the prior art.  
As regards claim 5, although reference illustrates a series of axial lines on the circumference of the screw head 11 which one of ordinary skill in the art would recognize likely represent serrations for frictional gripping, the reference does not explicitly describe “the screw includes protrusions around a head of the screw”.  It would 
As regards claim 7, the reference teaches limitation of “the protrusion of the sleeve is located along a bottom edge of a lower portion of the sleeve” – the protruding lower end (as shown) of the sleeve anticipates broad limitation. 
As regards claim 11, reference teaches limitation for a “captive thumbscrew” – as shown, “comprising: a thumbscrew” – as shown wherein no particular geometry of structure is defined by the recitation of ‘thumb’ screw and one of ordinary skill in the art would recognize at least some inherent capability of the prior art screw head 11 to be pressed by thumb for creating downward pressure and/or some amount of friction for its rotation whereby the broad limitation cannot be relied on to patentably distinguish from the well known structure of the prior art, “a press fit nut, to connect to an opening on a device and to accept the thumbscrew, including: a bottom portion, to extend through the opening; a top portion; and a middle portion, wherein the middle portion is smaller in circumference than the top portion and the bottom portion” -  ” – including 17 wherein reference describes “The fastener assembly is clinched into sheet metal plate at the lower extremity of the barrel 17 by ”.  Although the nut appears to be a serrated geometry that is pressed into its fit as shown, the illustrated connection does not illustrate the combination of further limitations of “including: a bottom portion, to extend through the opening a top portion; and a middle portion, wherein the middle portion is smaller in circumference than the top portion and the bottom portion”.  However, it would have been obvious to one of ordinary skill in the art to use equivalent attachment means well known in the art as suggested.  Wang ‘065 for example discloses a similar captive screw and further discloses a press fit nut teaching further structural limitations relating to its attachment are well known in the art, i.e., “including: a bottom portion, to extend through the opening a top portion; and a middle portion, wherein the middle portion is smaller in circumference than the top portion and the bottom portion” – as shown at 111,112,113 in Fig 3 for example.  it would have been obvious to one of ordinary skill I the art to provide the nut of Swanstrom ‘139 with well known attachment means as taught by Wang ‘065 as a engineering expedient and/or to optimize manufacture and installation in a particular environment of intended use since either connection performs the same function, are well known in the art, suggested, and would not otherwise affect function of the assembly.
Swanstrom ‘139 teaches further limitation of “and a sleeve” – 13, “including a protrusion” – the lower protruding end of the sleeve anticipates broad limitation, 
As regards claim 12, although reference explicitly discloses that the head of the screw protrudes out of the sleeve for hand starting screw threads, the reference does not explicitly teach that the illustrated axial lines around the circumference of the head represent ‘knurls’, i.e., “the knurled head of the thumbscrew extends out of the top of the sleeve”.  It would however have been obvious if not inherent to provide the circumference of the head of the screw with serrations to aid in friction to provide for starting the screw thread by hand as otherwise explicitly described.  One of ordinary skill in the art would have more than reasonable expectation where examiner takes Official Notice that screw heads provided with serrated circumference are well known in the art and the proposed modification would not otherwise affect function of the arrangement amounting to a design choice or engineering expedient comprising an obvious change in shape. 
As regards claim 13, reference teaches limitation for a “the thumbscrew is toollessly installable in the press fit nut” – One of ordinary skill in the art would recognize that prior art sleeve is designed and arranged to be pressed toward the nut portion to allow for gripping a circumference of the screw head 11 for starting a thread of installation.  
As regards claim 14, reference teaches limitation for a “the press fit nut snaps into the opening of the computing device” – One of ordinary skill in the art would recognize the inherent capability of the connecting structure of the nut, as modified in view of Wang ‘065 to ‘snap’ into a suitable but unclaimed computer having resilient plate .


Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,087,861 to Wang in view of U.S. Pat. No. 6,079,923 to Ross..
Wang ‘861 teaches limitations for a “captive screw” – as shown in Fig 3 for example, “comprising: a screw” – the illustrated screw including 2, “a press fit nut to connect to an opening on a device and to accept a screw” – including nut 1 but wherein it is noted that the reference describes a solder mounting.  However, it would have been obvious to one of ordinary skill in the art to install the nut using a press fit structure as disclosed by Ross ‘923 instead of solder mount as an equivalent arrangement for mounting in an environment of intended use favoring press fit mounting conditions over solder for example wherein one of ordinary skill in the art would have more than reasonable expectation of success since both arrangements are well known in the art for effecting a mounting of the nut, “a bottom portion to extend to the opening” – the flange shown at 122 in Fig 4, “a top portion” – as shown at 13, “a middle portion, wherein the middle portion is smaller in circumference than the top portion and the bottom portion” – the waist portion between 13 and 122, “and a sleeve” - 3, “including a sleeve retainer” – including the portion of sleeve overlapped with the nut as shown, “wherein the sleeve fits over the screw and attaches to the press fit nut via the sleeve retainer” – as shown.

As regards claim 3, reference teaches further limitation of “the press fit nut is an unthreaded nut” – as shown.  
As regards claim 4, reference teaches limitation of “the screw is a thumbscrew” – inasmuch as no particular geometry of structure is defined by the recitation of ‘thumb’ screw and one of ordinary skill in the art would recognize at least some inherent capability of the prior art screw head to be pressed by thumb for creating downward pressure and/or some amount of friction for its rotation whereby the broad limitation cannot be relied on to patentably distinguish from the well known structure of the prior art.  
As regards claim 5, reference teaches further limitations of “the screw includes protrusions around a head of the screw” – as shown. 
As regards claim 6, reference teaches further limitations of “the protrusions around the head of the screw prevent removal of the screw from the press fit nut” – as shown wherein the screw head is retained between interior circumferential ribs of the interior of the sleeve by structure of the screw head including the protrusions.
As regards claim 7, the reference teaches further limitation of “the protrusion of the sleeve is located along a bottom edge of a lower portion of the sleeve” – the lower end includes an inward-extending protrusion for engaging the outer contour of the nut. 

As regards claim 9, the reference teaches further limitation of “each tab is adjacent to a gap” – as shown in Fig 1. 
As regards claim 10, the reference teaches further limitation of “each tab is flexible to allow the sleeve to fit over and lock onto the press fit nut” – one of ordinary skill in the art would recognize the inherent flexibility and functional capability as recited due to the geometry and arrangement.
As regards claim 11, reference teaches limitation for a “captive thumbscrew” – as shown, “comprising: a thumbscrew” – as shown wherein no particular geometry of structure is defined by the recitation of ‘thumb’ screw and one of ordinary skill in the art would recognize at least some inherent capability of the prior art screw head to be pressed by thumb for creating downward pressure and/or some amount of friction for its rotation whereby the broad limitation cannot be relied on to patentably distinguish from the well known structure of the prior art, “a press fit nut, to connect to an opening on a device and to accept the thumbscrew, including: a bottom portion, to extend through the opening; a top portion; and a middle portion, wherein the middle portion is smaller in circumference than the top portion and the bottom portion” – including 1 as modified as p[roposed herein above, “and a sleeve” – 3, “including a protrusion” – the lower inward-protruding end of the sleeve anticipates broad limitation, “wherein the sleeve fits over a portion of the thumbscrew and attaches to the press fit nut via the protrusion” – as shown.  

As regards claim 14, reference teaches limitation for a “the press fit nut snaps into the opening of the computing device” – One of ordinary skill in the art would recognize the inherent capability of the connecting structure of the nut as modified, to ‘snap’ into a suitable but unclaimed computer having resilient plate element with suitable sized opening to provide for resilient flex around the relatively larger diameter of the leading end.
As regards claim 15, reference teaches further limitation of “the protrusion of the sleeve fits into the middle portion of the press fit nut to lock the sleeve and thumbscrew to the press fit nut” – as shown and described. 
As regards claim 16, reference teaches further limitation of “the top of the sleeve is knurled” – as shown.
As regards claim 17, reference teaches limitations for a “captive thumbscrew, comprising: a thumbscrew, including a knurled head, an extended middle section, and threads; a press fit nut, to connect to an opening on a device and to accept the thumbscrew, including: a bottom portion, to extend through the opening; a top portion; and a middle portion, wherein the middle portion is smaller in circumference than the top portion and the bottom portion; and a sleeve including a protrusion, wherein the 
As regards claim 18, reference teaches further limitation of “the sleeve includes frictions ribs on an inside wall to keep a bottom tip of the screw flush with the press fit nut” – the interior circumferential ribs above and below the screw head as shown in Fig 5 for example and which retain the screw head there between. 
As regards claim 19, reference teaches further limitation of “the thumbscrew includes a portion at the head of the thumbscrew to allow for a screwdriver” – as shown at 24. 
As regards claim 20, reference teaches further limitation of “the press fit nut is an unthreaded nut” – as shown.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 5,382,124 discloses a similar captive screw as presently disclosed and claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677